Title: From William Davies to the Commissioners of Accomac and Northampton Counties, 8 May 1781
From: Davies, William
To: Commissioners of Accomac and Northampton Counties



Sir
War office Richmond May 8, 1781

The unsecure situation of the publick Stores in your County makes it necessary that Steps should be immediately taken to put them out of the power of the enemy. The grain perhaps, it would be better to sell, the cattle possibly might be driven to Wilmington or Philadelphia but an escort ought to be sent with them till they shall have passed Worcester and Sussex Counties. The preservation of the salt is of the greatest importance. If it can be effected it should be sent over in the fastest going boats to the safest and most convenient places on the Western Shore and notice immediately given the County Lieutenant and Commissioner of its arrival and requesting their immediate attention to the removal of it to places of greater security. In the whole conduct of this affair secrecy and dispatch will be immediately necessary. You will be pleased to consult with the Commissioners of the other Counties on your Shore that you may act in conjunction and apply to your County Lieutenants for every assistance and support which there can be no Doubt they will chearfully afford. There have been orders before given by the executive with respect to some of the above articles. Should these be in a train of execution it is not intended that it shall be interrupted, but that you should proceed as to all others. You will be pleased to give me the earliest information respecting the conduct of this business. I am &c.,

Wm. Davies

 